DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities: in line 13 the claim recites, “The” which is improperly capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-3 are rejected for their dependence.
Claim 1 recites the limitation "the through hole arrays" in line 4; “the polymer plates” in line 7; “the polymer cylinder pillar arrays” in line 10; “the mixed 1 wt.% fluoroalkylsilane ethanol solution…” in line 12; and “the air” in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites, “The mass ratio of titanium oxide nanoparticles and ethanol solution of fluoroalkylsilane in the aforementioned mixture should not be lower than 1:25”. It is unclear what the mass ratio is between. The titanium oxide nanoparticles and the mixture of ethanol and fluoroalkylsilane? The nanoparticles and the ethanol? The nanoparticles and the silane? Clarification is required.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The claims set forth the invention in a unclear passive voice, notably the step of:
“preparing thermal extrusion mold: the through-hole arrays with 0.8~1.25mm diameter, 0.25mm interval space and 0.6-1.0mm depth are first obtained on metals, and then rinsed and dried;” 
Would be more clearly recited with the formatting:
“preparing a thermal extrusion mold comprising: obtaining through-hole arrays with 0.8-1.25mm diameter, 0.25mm interval space and 0.6-1.0mm depth on metals, and then rinsing and drying;” 

Provided below is a marked up version of claim 1 that has been drafted by the Examiner and which demonstrates more clear claim language that would overcome the 112 issues and is more consistent with USPTO practice:
1. (Currently Amended) A thermal extrusion method to fabricate large-dimension superhydrophobic cylinder pillar arrays with droplet pancake bouncing phenomenon, comprising 
preparing a thermal extrusion mold comprising: obtaining ing[[ed]] and drying[[ied]];

ing comprising: cutting off excess polymer materials flowing from the through holes lifting off and
superhydrophobic treatment comprising: obtaining a mixed 1 wt.% fluoroalkylsilane ethanol solution containing titanium oxide nanoparticles on the polymer cylinder pillar arrays and ying[[ied]] in the mass ratio of titanium oxide nanoparticles and the mixed solution is not lower than 1:25.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The process of claim 1 is novel. The closest prior art to Liu et al. (Controlling drop bouncing using surfaces with gradient features) and Minoura et al. (US 8,911,655 B2) discuss similar methods of forming hundred-micron-scale pillar array but do not discuss fluoroalkylsilane treated titania nanoparticles. Pazokifard et al. (Fluoroalkylsilane treatment of TiO2 nanoparticles in difference pH values: Characterization and mechanism) discusses such treated nanoparticles but does not discuss micro-pillars. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin; David et al.
US 7105072 B2
King; William P. et al.
US 20120052241 A1
Rolland; Jason P. et al.
US 8439666 B2
Yang; Chin-Tien et al.
US 8540888 B1
Aizenberg; Joanna et al.
US 8833430 B2
Koike; Jun
US 20150044417 A1
Sreenivasan; Sidlgata V. et al.
US 8961800 B2
Omenetto; Florenzo G. et al.
US 20150368417 A1
Yeh; Jui-Ming et al.
US 20160032111 A1
Kim; Woo Soo et al.
US 9329544 B2
Choi; Hyungryul et al.
US 9469083 B2
LI; Xue et al.
US 20180059291 A1
Jin; Sungho et al.
US 9956743 B2
Chung; Jaeseung et al.
US 10185218 B2
Checco; Antonio et al.
US 10189704 B2
Koike; Jun et al.
US 10239279 B2
HERNANDEZ RUEDA; Jaime et al.
US 20190091950 A1
Sun; Hongwei et al.
US 10268114 B2
Mead; Joey L. et al.
US 10471646 B2
Song et al.
Large-Area Fabrication of Droplet Pancake Bouncing Surface and Control of Bouncing State
Song et al.
Robust Superhydrophobic Conical Pillars from Syringe Needle Shape to Straight Conical Pillar Shape for Droplet Pancake Bouncing
Liu et al.
Pancake bouncing on superhydrophobic surfaces
McDonald et al.
Biomimetic Micro-Patterning of Epoxy Coatings for Enhanced Surface Hydrophobicity and Low Friction
Yuan et al.
Engineering superlyophobic surfaces on curable materials based on facile and inexpensive microfabrication
Liu et al.
Design of superhydrophobic pillars with robustness
Yoo et al.
Highly Reliable Superhydrophobic Protection for Organic Field-Effect Transistors by Fluoroalkylsilane-Coated TiO2 Nanoparticles
Graeber et al.
3D-Printed Surface Architecture Enhancing Superhydrophobicity and Viscous Droplet Repellency


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742